Action by Herman Bramman against the Teutonia Recreation Company.  From a judgment in favor of defendant entered May 22, 1942, the plaintiff appeals.
The action is to recover for personal injuries. There was a jury trial.  At the close of the plaintiff's testimony *Page 625 
the defendant moved for a nonsuit.  The motion was granted and judgment was duly entered thereon.  After the appeal was perfected the plaintiff moved for an extension of time in which to serve a bill of exceptions.  The court entered an order extending that time.  From that order the defendant duly appealed.  That appeal was heard and the order reversed. See opinion in Bramman v. Teutonia Recreation Co., ante, p. 620, 9 N.W.2d 113.  The reversal of that order nullifies the bill of exceptions settled pursuant thereto.  The only question presented on appeal from a judgment of nonsuit is whether the evidence presents a jury question.  The evidence not being properly before us we cannot say that it does and the judgment must be affirmed.
By the Court. — The judgment of the circuit court is affirmed.